Per Curiam.

Since the court of appeals’ decision in this cause, we have determined that the commission is not required to extend PTD compensation after issuing an interlocutory award for a closed period. State ex rel. Draganic v. Indus. Comm. (1996), 75 Ohio St.3d 461, 663 N.E.2d 929. We adhere to this opinion. See, e.g., State ex rel. Kinnebreu v. Clinic Ctr. Hotel (1998), 80 Ohio St.3d 688, 691-692, 687 N.E.2d 1375, 1378; State ex rel. Toth v. Indus. Comm. (1997), 80 Ohio St.3d 360, 363, 686 N.E.2d 514, 516; State ex rel. Binegar v. Indus. Comm. (1997), 80 Ohio St.3d 470, 474, 687 N.E.2d 437, 440. The court of appeals’ judgment on this issue, therefore, is reversed.
*108Having so decided, we decline to rule on Reliance’s alternate argument for reversal — that the record fails to show the commission’s having considered the evidence submitted at hearing in “some meaningful manner,” as required by State ex rel. Ormet v. Indus. Comm. (1990), 54 Ohio St.3d 102, 107, 561 N.E.2d 920, 925.
The last issue presented is whether some evidence exists for the commission’s denial of PTD. Where the commission’s order is supported by “some evidence,” it does not represent an abuse of discretion and will not be disturbed in mandamus. State ex rel. Yancey v. Firestone Tire & Rubber Co. (1997), 77 Ohio St.3d 367, 371, 673 N.E.2d 1374, 1377. Here, the commission accurately cited evidence appearing in the record to establish Crawford’s capacity for sustained remunerative employment. We are bound to accept the commission’s assessment of the evidence as to Crawford’s disability, see Yancey, 77 Ohio St.3d at 370, 673 N.E.2d at 1377, and, accordingly, cannot grant the requested writ.

Judgment reversed and writ denied.

Moyer, C.J., Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., dissent and would affirm the judgment of the court of appeals.